NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 18 2021

                           FOR THE NINTH CIRCUIT                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS


PABLO A. CASTELLANOS                            No.    20-15660

                Plaintiff-Appellant,            D.C. No. 2:17-cv-02428-SPL

JUDITH T. CASTELLANOS
                                                MEMORANDUM*
                Plaintiff-Appellant,
 v.
MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC.;
SELECT PORTFOLIO SERVICING, INC.;
QUALITY LOAN SERVICING
CALIFORNIA RECONVEYANCE CO.;
BANK OF AMERICA, NA, named as Bank
of America, National Association as
Successor by Merger to LaSale Bank
National Association, as Trustee for
Certificate Holders of Bear Stearns Asset
Backed Securities ILLC, Asset-Backed
Certificates, Series 2007-HE3; ENCORE
CREDIT CORP.; JPMORGAN CHASE
BANK, N.A.; CALIFORNIA
RECONVEYANCE CO.
                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Steven Paul Logan, District Judge, Presiding




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                            Submitted October 14, 2021**
                              San Francisco, California

Before: O’SCANNLAIN, FERNANDEZ, and SILVERMAN, Circuit Judges.

      Pablo Castellanos appeals from the district court’s order granting summary

judgement for Defendants-Appellees on his claim for wrongful recording under

Ariz. Rev. Stat. § 33-420(A). As the facts are known to the parties, we repeat them

only as necessary to explain our decision. We have jurisdiction under 28 U.S.C.

§ 1291.1

      The district court properly entered summary judgment for Defendants-

Appellees on Castellanos’s wrongful recording claim:

      Defendants established that, given the plain text of the deed of trust, the

legal theory of Castellanos’s complaint satisfied neither element of wrongful

recording: (1) that Defendants’ recorded assignments of the deed of trust or

recorded notices of trustee sale were forged, contained false or misleading

information, or were otherwise invalid; and (2) that Defendants knew or had reason




      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1
         Defendants-Appellees JPMorgan Chase Bank and California
Reconveyance Company “do not agree” that Castellanos’s appeal is timely, which,
if correct, would be fatal to our appellate jurisdiction. See Smith v. Barry, 502 U.S.
244, 248 (1992). However, the “Notice” Castellanos filed on April 10, 2019,
constituted the “functional equivalent” of a notice of appeal, id. at 249; see Lolli v.
County of Orange, 351 F.3d 410, 414 (9th Cir. 2003), and was filed within the
deadline for filing a notice of appeal, Fed. R. App. P. 4(a).
                                            2
to know of any such putative falsities or defects. See Ariz. Rev. Stat § 33-420(A).

Castellanos failed to proffer sufficient competent evidence to the contrary—viz.,

evidence establishing a genuine issue of material fact as to either element of

wrongful recording; therefore, Defendants were entitled to summary judgment as a

matter of law.2 See Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317,

323 (1986).

      AFFIRMED.




      2
        Relatedly, given Castellanos’s failure to comply with Fed. R. Civ. P. 26
and with the deadlines for expert witness disclosures set by the district court’s Case
Management Order, the court did not abuse its discretion in refusing to consider
the declaration of Castellanos’s putative expert witness when ruling on the parties’
cross-motions for summary judgment. See Wong v. Regents of Univ. of California,
410 F.3d 1052, 1060, 1062 (9th Cir. 2005).
                                          3